UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1802



FREHIWOT AYELE,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION      SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-363-823)


Submitted:   March 18, 2003                 Decided:   March 26, 2003


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Manuel Rivera, Jr., Arlington, Virginia, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Ernesto H. Molina, Jr.,
Senior Litigation Counsel, Russell J.E. Verby, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frehiwot Ayele, a native and citizen of Ethiopia, seeks review

of the Board of Immigration Appeals’ (“Board”) decision and order

affirming, without opinion, her appeal from the immigration judge’s

order finding her removable and denying her applications for asylum

and withholding of removal.

     On appeal, Ayele claims that the Board erred in affirming the

decision of the immigration judge without opinion, after review by

a single Board member, in accordance with the procedure set out in

8 C.F.R. § 3.1(a)(7) (2002).   We have reviewed the administrative

record and the formal briefs on appeal and find Ayele’s challenges

to the Board’s use of the streamlined review procedure to be

without merit. See Albathani v. INS, 318 F.3d 365, 375-79 (1st Cir.

2003).   We further find that summary affirmance was appropriate in

this case under the factors set forth in § 3.1(a)(7)(ii).

     Accordingly, we deny Ayele’s petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                 2